Title: To George Washington from Thomas Converse, 21 December 1782
From: Converse, Thomas
To: Washington, George


                        
                            Goshen Decr 21st 1782
                        
                        In complyance with your Excellency’s Order of the 26th & the Resolve of Congress of the 19th Ult., I
                            Signify to your Excellency my wishes to Retire from Service Agreeable to the resolve above recited, upon conditions that I
                            Shall not be liable to be calld into Service hereafter, to be commanded by Officers that are now Junior to me. I am with
                            respect your Excellency’s Obedt Humble Servt
                        
                            Thos Converse
                        
                    